Citation Nr: 0923442	
Decision Date: 06/22/09    Archive Date: 07/01/09

DOCKET NO.  08-00 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a back disorder.  

2.  Entitlement to service connection for a left leg 
disorder.  

3.  Entitlement to service connection for a bilateral foot 
disorder.  


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel





INTRODUCTION

The appellant had periods of active duty for training 
(ACDUTRA) from June 27, 1967 to December 26, 1967 and from 
September 1, 1968 to September 14, 1968.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant asserts that he has a back disorder as a result 
of an injury he sustained during a period of ACDUTRA, and 
that he has a left leg disorder and a bilateral foot disorder 
secondary to the back disorder.  In his November 2007 notice 
of disagreement, the appellant contended that he sustained an 
injury to his back while on ACDUTRA in 1968 at Camp Lejeune 
when he fell off of a 4 x 4 vehicle during a training 
exercise.  

The Board notes that active military, naval, or air service 
includes any period of active duty for training (ACDUTRA) 
during which the individual concerned was disabled from a 
disease or injury incurred or aggravated in the line of duty, 
and any period of inactive duty training (INACDUTRA) during 
which the individual concerned was disabled from an injury 
incurred or aggravated in the line of duty.  38 U.S.C.A. § 
101(24) (2008).  Stated differently, when a claim is based on 
a period of ACDUTRA, there must be evidence that the 
individual concerned died or became disabled during the 
period of ACDUTRA as a result of a disease or injury incurred 
or aggravated in the line of duty.  

ACDUTRA treatment records reflect a history of herniorrhaphy 
in August 1967 and epdidymitis.  An October 1967 record notes 
a history of a right inguinal hernia removal in April 1967.  

A May 14, 1969 private record reflects complaints of 
recurrent back pain, noted to sometimes be a severe jabbing 
pain in the low back radiating into his right testicle.  
Findings on examination included scoliosis, increased lumbar 
lordosis and degenerative disc syndrome with right sciatica.  
Examination reports, dated in November 1969 and December 
1970, reflect a determination that the appellant was not 
qualified for retention in the Marine Reserves due to 
herniated disc syndrome.  In a March 1971 record, the doctor 
stated that the appellant's pain in the left inguinal area 
had been thought to be referred pain from lumbosacral strain.  

A February 2003 private record notes swelling in the left 
ankle and references the toes.  A December 2005 record notes 
right calf tenderness.  A March 2007 record reflects 
diagnoses of lumbosacral spondylosis and neuroforaminal 
stenosis.  In addition, it was contended that he had a left 
leg and bilateral foot disorder secondary to his back 
disorder.  

In addition, the record reflects a March 2007 AOJ request for 
records for the period from February 1965 to December 1968.  
Other than an October 1968 entry on an immunization record, 
however, records dated in 1968, including any from the period 
of ACDUTRA in September 1968 and/or from Camp Lejeune, are 
not associated with the claims file.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
service records for the period of ACDUTRA 
from September 1, 1968 to September 14, 
1968, as well as the appellant's 201 
service personnel file.  

2.  The AOJ should schedule the appellant 
for a VA examination.  The examiner should 
review the claims file in conjunction with 
the examination and the examiner's 
attention should be directed to this 
remand.  All necessary tests should be 
accomplished.  The AOJ should request that 
the examiner provide an opinion in regard 
to the following: 1) Is it more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent) or less 
likely than not (i.e., probability less 
than 50 percent) that any identified back 
disorder, left leg disorder or bilateral 
foot disorder is related to any 
manifestations during a period of ACDUTRA, 
and whether any identified left leg 
disorder or bilateral foot disorder is 
related to a period of ACDUTRA, and/or is 
proximately due to or has been chronically 
worsened by any back disability determined 
to be related to service?  A complete 
rationale should accompany all opinions 
provided.  

3.  In light of the above, the claims 
should be readjudicated.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should 
be issued and the appellant afforded a 
reasonable period of time in which to 
respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

